DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “on the second side a power terminal of the semiconductor switch is directly connected to the contact pad and a switching terminal of the semiconductor switch is connected to a contact pad and a conductor track” recited in claim 33 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the limitations,
(a) “the semiconductor switch is connected to the first contact pad directly via the vias and the second contact pad, without further conductor tracks”, 
(b) “the second contact pads of power terminals of a plurality of the semiconductor switches are arranged on the second side of the printed circuit board isolated from each other and neighboring each other”,
are considered as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, because:
Regarding (a), there are no individual switch and no individual second pad previously recited. Therefore, there is insufficient antecedent basis for this limitation in the claim.
each of the semiconductor switches is connected to the first contact pad directly via the vias and one of the second contact pads, without further conductor tracks--.  Furthermore, it is noted that the Examiner considers the first contact pad is indeed the first one of the contact pads.
Regarding (b), the limitation is unclear, since there is no second contact pad of power terminal is previously recited prior, and whether or not the “a plurality of the semiconductor switches” is the same switches recited previously.
For continuing examination and base upon the Specification, the Examiner considers the limitation as --the second contact pads are connected to the the multiple and are arranged on the second side of the printed circuit board isolated from each other and neighboring each other--.
Claims 22-40 are depend on claim 21, and therefore are rejected by the same reason.
Regarding claim 23, the limitations, “… connected to the first of the contact pads”, is confusing, since claim 21 recites “first one of the contact pads” or “first contact pad”.
 For continuing examination and base upon the Specification, the Examiner considers the limitation as –the first contact pad--.
Regarding claim 24, the limitations, “… connected to the first of the contact pads”, is confusing, since claim 21 recites “first one of the contact pads” or “first contact pad”.

Regarding claim 33, the limitation, “on the second side a power terminal of the semiconductor switch is directly connected to the contact pad and a switching terminal of the semiconductor switch is connected to a contact pad and a conductor track”, is confusing, since the Examiner does not sure the Applicant means the second side of the circuit board or on the second side of the power terminal, also the “contact pad” refers to which contact pads recited in claim 21? And “a contact pad” is one of the contact pads recited in claim 21 or a new one?
Allowable Subject Matter
Claims 21-40 are allowable pending for amendment/corrections to overcome the above-discussed issues.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a combination of limitations that multiple semiconductor switches directly connected to second contact pads on a second side of the printed circuit board, and each of the semiconductor switches is connected to the first contact pad directly via the vias and one of the second contact pads, without further conductor tracks; wherein the second contact pads are connected to the power terminals of the multiple the semiconductor switches and are arranged on the second side of the printed circuit board isolated from each other and neighboring each other; and wherein the first contact pad is connected .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.  However, none of the prior art references discloses the combination of limitations discussed in the above paragraph alone or in combining with other prior art references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/           Primary Examiner, Art Unit 2847